Case: 16-60557      Document: 00514166994         Page: 1    Date Filed: 09/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit


                                    No. 16-60557                                     FILED
                                  Summary Calendar
                                                                             September 22, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
ERIKA LOPEZ-DIAZ, also known as Yuridia Alvarez-Martinez,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 691 130


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Erika Lopez-Diaz, a native and citizen of Mexico, applied for asylum,
withholding of removal, and relief under the Convention Against Torture
(CAT). She sought relief based on her kidnapping, during which she and other
young women were held for a long period of time, forcibly drugged, beaten,
burned, and repeatedly raped by multiple men. She petitions for review of the
decision of the Board of Immigration Appeals (BIA) dismissing her appeal from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-60557       Document: 00514166994         Page: 2     Date Filed: 09/22/2017


                                       No. 16-60557

the Immigration Judge’s denial of her applications for asylum and withholding
of removal. 1
       As to her claim of asylum, Lopez-Diaz has not shown that the evidence
compels a conclusion contrary to the finding that asylum was unwarranted.
The BIA did not err in holding that Lopez-Diaz’s proposed social group of
young, recently deported women with children was not cognizable as a
“particular social group” for purposes of asylum.               See Orellana-Monson v.
Holder, 685 F.3d 511, 518 (5th Cir. 2012). We have not recognized proposed
particular social groups of young women susceptible to abuse by gangs in El
Salvador. See Vasquez-De Lopez v. Lynch, 620 F. App’x 293, 295 (5th Cir.
2015); Lareynaja-Cruz v. Holder, 551 F. App’x 222, 222-23 (5th Cir. 2014). In
addition, Lopez-Diaz did not demonstrate that the evidence compels a
conclusion that there is a nexus between her membership in the proposed
social group and the harm she suffered. See Orellana-Monson, 685 F.3d at 518.
Conduct that is driven by criminal, nonpolitical motives does not establish that
a person was persecuted on account of a protected ground. Thuri v. Ashcroft,
380 F.3d 788, 792-93 (5th Cir. 2004).
       The Government correctly points out that Lopez-Diaz did not challenge
the BIA’s determination that she did not show that the harm she suffered was
caused by the Government or by persons that the Government was unable or
unwilling to control. Therefore, Lopez-Diaz has waived this issue by failing to
brief it adequately. See Sama v. Hannigan, 669 F.3d 585, 589 (5th Cir. 2012).
       Lopez-Diaz has also failed to demonstrate that the evidence compels a
conclusion that she has an objectively reasonable fear of future persecution by
the kidnappers if she is removed to Mexico based on the fact that the



       1 Lopez-Diaz did not appeal the IJ’s denial of her application for relief under the CAT
to the BIA and does not raise this issue in her petition for review.


                                              2
    Case: 16-60557    Document: 00514166994    Page: 3   Date Filed: 09/22/2017


                                No. 16-60557

kidnappers took her Mexican identification card. The BIA found that she was
not threatened with further harm when she was staying in Sonora and
Tamaulipas, Mexico.
      Finally, because Lopez-Diaz did not meet the standard to show that she
was entitled to asylum, she has not met the standard for withholding of
removal. See Chen v. Gonzales, 470 F.3d 1131, 1138 (5th Cir. 2006). Therefore,
the record does not compel the conclusion that she was entitled to withholding
or removal. See id.; Wang v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009).
      PETITION FOR REVIEW DENIED.




                                      3